United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1822
Issued: August 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 16, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 30, 2007, denying modification of a
termination of compensation effective June 10, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated compensation for wage-loss and
medical benefits effective June 10, 2007.
FACTUAL HISTORY
Appellant, then a 38-year-old substitute letter carrier, was injured on December 24, 1964
when a dog ran up behind her and caused her to turn quickly and twist her back. The Office
accepted that appellant sustained a lumbosacral sprain and aggravation of lumbar spondylosis
without myelopathy causally related to the employment incident. The record reflects that on
January 31, 1980 the Office had determined that appellant’s actual earnings in a modified
position fairly and reasonably represented her wage-earning capacity. Appellant returned to

work in a modified position and continued to receive compensation based on her loss of wageearning capacity. She regularly submitted updated medical reports to the Office, as requested.
As part of the periodic review of the file in 2006, appellant was again requested to obtain
a medical report to establish continuing disability. She submitted a medical report from
Dr. Anthony Kwon, an orthopedic surgeon, Arthritis Clinic and Carolina Bone and Joint, dated
December 14, 2006. Dr. Kwon provided a history and results on examination and reported
normal range of motion and strength with mild pain in the lumbar spine and that her condition
“is stable and although, it is still present and I will see her back as needed.” (sic)
In a report dated January 3, 2007, an attending orthopedic surgeon, Dr. Sarjoo Bhagia,
provided a history and results on examination. He noted that appellant had been receiving
compensation for partial disability for 42 years, but opined that appellant had recovered from her
December 24, 1964 employment injury. Dr. Bhagia noted that although appellant suffers from
lumbar spondylosis, an age-related condition, any work-related aggravation of lumbar
spondylosis had resolved. He noted that appellant could not return to the preinjury position, but
she could perform sedentary work with restrictions of avoiding lifting more than 20 pounds and
avoiding excessive bending and twisting of her lumbar spine.
In a letter dated April 11, 2007, the Office notified appellant that it proposed to terminate
her compensation based on the medical evidence. It found the medical report of Dr. Bhagia was
the weight of the evidence and established that her disability had resolved. Appellant provided
no response to the proposed termination decision, and on May 23, 2007 the Office issued the
final termination notice for wage-loss and medical benefits effective June 10, 2007.
Appellant requested reconsideration of her claim in a letter received by the Office on
October 12, 2007. By report dated August 1, 2007, Dr. Bhagia noted appellant’s disagreement
with his earlier report but reiterated that, “I do not see any evidence on x-rays dated March 12,
2004 that could be directly linked to the injury of December 1964.” In a report dated
September 12, 2007, Dr. James Boatright, an orthopedic surgeon, provided results on
examination. He stated that appellant “does have degenerative disease of the lower spine
although this well could be and is likely caused by injuries of many years ago and, certainly, if
not absolutely caused by it, could be enhanced by it.” In a report dated September 14, 2007,
Dr. Frank E. Lorch, an orthopedic surgeon, provided a history and results of physical and
radiologic examinations. He stated that appellant had recovered from her work-related injury,
and any residual pain was due to the degenerative process.
By decision dated November 30, 2007, the Office reviewed the case on its merits and
found the evidence was insufficient to warrant modification.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
her employment, the Office may not terminate compensation without establishing that the
disability had ceased or that it was no longer related to the employment.1 The right to medical
1

Patricia A. Keller, 45 ECAB 278 (1993).

2

benefits for an accepted condition is not limited to the period of entitlement to compensation for
disability. To terminate authorization for medical treatment, the Office must establish that
appellant no longer has residuals of an employment-related condition which require further
medical treatment.2
Rationalized medical opinion evidence is medical evidence based on a complete factual
and medical background of reasonable medical certainty and supported by medical rationale
explaining the opinion offered.3
After termination or modification of benefits are clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to appellant.4
ANALYSIS
The Office terminated compensation for wage-loss and medical benefits as of June 10,
2007 based on the report of attending physician Dr. Bhagia. The January 3, 2007 report from
Dr. Bhagia provided a history and results on examination. He opined that appellant’s current
lumbar spondylosis was age related and the work injuries had resolved. He provided a
rationalized medical opinion based on a complete factual and medical background. Appellant
had an opportunity to submit additional relevant medical evidence prior to the May 23, 2007
Office decision, but none was submitted. The Board finds the weight of the medical evidence
was represented by Dr. Bhagia, and the Office met its burden of proof to terminate compensation
for wage-loss and medical benefits.
As noted above, appellant had received a loss of wage-earning capacity determination in
1980. The Board has established that once a loss of wage-earning capacity is determined, it
remains in place unless modified.5 A modification of such a determination is not warranted
unless there is a material change in the nature and extent of the employment-related condition,
the employee has been retrained or otherwise vocationally rehabilitated or the original
determination was in fact erroneous.6 In certain situations, however, if the medical evidence is
sufficient to meet the Office’s burden of proof to terminate benefits, the same evidence may also
negate a loss of wage-earning capacity such that a separate evaluation of the existing wageearning capacity determination is unnecessary.7 The Office’s burden to demonstrate no further
disability is effectively the same, irrespective of whether there is an existing determination in
place finding loss of earning capacity. Case law may suggest that a threshold evaluation of the
wage-earning capacity needs to be performed before there is a termination of benefits. The
2

Furman G. Peake, 41 ECAB 361 (1990).

3

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

4

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

5

A wage-earning capacity determination remains in effect until it is properly modified. See Katherine T. Kreger,
55 ECAB 633 (2004).
6

George W. Coleman, 38 ECAB 782, 788 (1987); Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).

7

There may exist a situation where a separate analysis would be necessary, based on preexisting conditions or
other medical conditions, but that situation does not present itself in this case. Should those particular facts arise,
this decision does not preclude a further consideration of the matter.

3

Board finds, however, that the burden is often substantially the same, the evidence is the same
and the process of terminating benefits need only be done once. While a claimant may still have
unrelated medical conditions or impairments, the medical evidence must establish that the
employment-related disability and medical conditions no longer exist.
In this case, as the Board finds that the Office properly terminated benefits, no further
analysis on the modification of the wage-earning capacity is necessary.
Following the termination, appellant submitted an August 1, 2007 report from Dr. Bhagia
which supported the termination as he found that her work-related aggravation of spondylosis
had resolved. The September 12, 2007 report from Dr. Boatright noted that appellant had a
degenerative lumbar condition that “could be and is likely caused” by earlier injuries. He does
not provide a complete factual and medical history or medical rationale as to causal relationship
between a degenerative lumbar condition and the employment injury from 1964. The record also
contains a September 14, 2007 report from Dr. Lorch, who indicated that appellant had
recovered from her work injuries. The Board finds the evidence submitted after May 23, 2007
does not establish an employment-related condition or disability after June 10, 2007.
CONCLUSION
The Office met its burden of proof to terminate compensation for wage-loss and medical
benefits effective June 10, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 30, 2007 is affirmed.
Issued: August 5, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
4

